        Case: 1:20-cv-01297-DAP Doc #: 1 Filed: 06/14/20 1 of 9. PageID #: 1



                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

 TYANE WASHINGTON                                 )        CASE NO.
 c/o Hux Law Firm, LLC                            )
 3 Severance Circle #18147                        )        JUDGE:
 Cleveland Heights, OH 44118                      )
                                                  )
                               Plaintiff,         )
                                                  )
                       v.                         )        COMPLAINT FOR DAMAGES
                                                  )        AND INJUNCTIVE RELIEF
 OHIO DEPARTMENT OF                               )
 REABILITATION                                    )        JURY DEMAND ENDORSED
 AND CORRECTIONS                                  )        HEREIN
 d/b/a GRAFTON CORRECTIONAL                       )
 INSTITUTION                                      )
 2500Avon-Beldon Road                             )
 Grafton, Ohio 44044                              )
                                                  )
                               Defendant.


       Plaintiff, Tyane Washington, by and through undersigned counsel, as her Complaint against

the Defendants, states and avers the following:

                                            PARTIES

   1. Tyane Washington is a resident, City of Brandywine, Charles County, Maryland.

   2. Defendant, Ohio Department of Corrections d/b/a Grafton Correctional Institution

   (“GCI”) is an agent or instrumentality of the State of Ohio located at 2500 Avon-Beldon

   Road., Grafton, Ohio 44044.

                                 JURISDICTION AND VENUE

   3. Jurisdiction is proper over Defendants pursuant to 42 U.S.C. § 12112 in that Plaintiff is

        alleging a federal law claim arising under the Americans with Disabilities Act of 1990

       (“ADA”).

   4. Venue is properly placed in the United States District Court for the Northern District of
      Case: 1:20-cv-01297-DAP Doc #: 1 Filed: 06/14/20 2 of 9. PageID #: 2



     Ohio, Eastern Division because it is district court for the district, division and county

     with which the Defendant operates and conducts business.

5. Prior to proceeding this action, Washington filed a charge of discrimination with the

    Equal Employment Opportunity Commission (“EEOC”), Charge No. 532-2018-02312,

    alleging that the Defendant had discriminated against her because of her disability.

6. Washington was mailed her Right to Sue Notice from the EEOC on or about March 15,

    2020.

7. A true and accurate copy of Washington’s Right to Sue Notice is attached as Exhibit 1.

8. Washington has properly exhausted her administrative remedies pursuant to 29 U.S.C.

    §626(e).

9. This Court is a court of general jurisdiction over the claims presented herein, including

    all subject matters of this Complaint.

                                             FACTS

10. Washington is a former employee of GCI.

11. On or about March 2, 2017 GCI interviewed Washington for a position as a Corrections

   Officer.

12. During the interview, Washington advised GCI of her disability, epilepsy.

13. Washington informed GCI that she would not be able to work third shift because the

   medication she took to cope with her disability made her drowsy.

14. GCI told Washington it would accommodate her disability by not making her work third

   shift or mandatory overtime.

15. On or about June 12, 2017, Washington began working as a Corrections Officer at GCI.

16. At the time of her hiring, Washington reminded GCI that she had a disability that need an

   accommodation under the ADA.

                                               .2
     Case: 1:20-cv-01297-DAP Doc #: 1 Filed: 06/14/20 3 of 9. PageID #: 3



17. From June 12, 2017 until August 29, 2017, GCI accommodated Washington’s disability.

18. On or about August 30, 2017 GCI informed Washington that it would no longer

   accommodate her disability (“Stop Accommodation Meeting”).

19. During Stop Accommodation Meeting, GCI told Washington that she must work third

   shift and can no longer be skipped in the rotation of overtime.

20. Washington reminded GCI that due to her disability she could not work third shift.

21. GCI told Washington that Washington could not have “special accommodations” unless

   it was approved by the Columbus office.

22. The “special accommodations” GCI was referring to was Washington’s ADA

   accommodations.

23. On or about August 30, 2017, in a separate meeting, Washington told to Deputy Warden

   Jennifer Gillece that she was being discriminated against because of her disability.

24. Deputy Warden Gillece stated that every time Washington was mandated for overtime,

   she would have to refuse until her accommodation was approved.

25. Deputy Warden Gillece also gave Washington her ADA paperwork and stated that GCI

   “dropped the ball” and should have provided Washington with ADA paperwork sooner.

26. Washington signed up for the 6 a.m-2 p.m. shift on several occasions but was always

   denied.

27. On or about September 10, 2017, a GCI employee informed Washington that GCI was

   trying to build a case against Washington to terminated her due to her ADA

   accommodation request.

28. On or about September 13, 2017, Washington submitted her ADA accommodation

   paperwork as required by GCI.




                                             .3
      Case: 1:20-cv-01297-DAP Doc #: 1 Filed: 06/14/20 4 of 9. PageID #: 4



29. On or about September 13, 2017, Washington detailed her complaints of disability

   discrimination in an email to GCI’s Warden, LaShann Eppinger (“Discrimination

   Complaint”).

30. On or about November 5, 2017, Washington was injured at GCI and did not return to full

   duty until January 17, 2018.

31. After Washington’s injury, numerous employees commented that she was “always in the

   hospital.”

32. On or about January 22, 2018, Washington was called into GCI and was terminated on a

   probationary removal.

33. The probationary removal was based on Washington allegedly not meeting expectations.

34. In Washington’s probationary review from December 21, 2017, she was rated as “meets

   expectations” in every category.

35. GCI’s probationary removal of Washington was pretextual.

36. GCI terminated Washington because of her disability.

37. In the alternative, GCI terminated Washington because of the perception of her disability.

            COUNT I: DISABILITY DISCRIMINATION IN VIOLATION
                          OF THE ADA (FEDERAL)

38. Washington restates each and every paragraph of this Complaint as though it were fully

   restated herein.

39. Washington suffers from epilepsy.

40. Epilepsy is a recognized disability under the ADA.

41. Washington was discriminated against due to her disability.

42. Washington made several attempts to work overtime on the dayshift but was repeatedly

   refused by GCI.



                                              .4
     Case: 1:20-cv-01297-DAP Doc #: 1 Filed: 06/14/20 5 of 9. PageID #: 5



43. Throughout her employment, Washington was fully competent to perform essential job

   duties.

44. GCI failed to provide proper accommodation for Washington’s disability.

45. Soon after Stop Accommodation Meeting, Washington learned that GCI was deliberately

   trying to build a case against her to justify terminating her based on her accommodations.

46. On or about January 22, 2018, GCI terminated Washington.

47. GCI terminated Washington’s employment based on her disability.

48. In the alternative, GCI terminated Washington’s employment based on her perceived

   disability.

49. GCI violated 42 U.S.C. § 12112(a)(b)(1)(2) when it discharged Washington based on her

   disability.

50. In the alternative, GCI violated 42 U.S.C. § 12112(a)(b)(1)(2) when it discharged

   Washington based on her perceived disability.

51. Pursuant to 42 U.S.C.A § 2000e-3, it is an unlawful discriminatory practice “for an

   employer to discriminate against any of his employees...because he has opposed any

   practice made an unlawful employment practice by this subchapter, or because he has

   made a charge, testified, assisted, or participated in any manner in an investigation,

   proceeding, or hearing under this subchapter.”

52. GCI violated 42 U.S.C. § 12112(2)(b)(1)(2) by discriminating against Washington due to

   her disability.

53. As a direct and proximate result of GCI’s actions, Washington has suffered and will

   continue to suffer injury and damages.

             COUNT II: RETALIATORY DISCRIMINATION(FEDERAL)




                                             .5
      Case: 1:20-cv-01297-DAP Doc #: 1 Filed: 06/14/20 6 of 9. PageID #: 6



54. Washington restates each and every prior paragraph of this complaint, as if it were fully

   restated herein.

55. As a result of the Defendant’s discriminatory conduct described above, Washington

   complained about being discriminated against because of her disability.

56. Washington complained about discrimination on the basis of her disability in writing in

   Disability Complaint.

57. Washington had received a probationary review, which stated that she had met all

   expectations.

58. GCI’s actions were retaliatory in nature based on Washington’s opposition to the unlawful

   discriminatory conduct.

59. Pursuant to 42 U.S.C.A § 2000e-3, it is an unlawful discriminatory practice “for an

   employer to discriminate against any of his employees...because he has opposed any

   practice made an unlawful employment practice by this subchapter, or because he has

   made a charge, testified, assisted, or participated in any manner in an investigation,

   proceeding, or hearing under this subchapter.”

60. As a direct and proximate cause of GCI’s retaliatory discrimination against and

   termination of Washington, she suffered and will continue to suffer damages.

                   COUNT III: FAILURE TO PROVIDE REASONABLE
                          ACCOMMODATION(FEDERAL)

61. Washington restates each and every prior paragraph of this Complaint, as if it were fully

   restated herein.

62. GCI had knowledge of Washington’s disability during her employment.

63. Washington requested accommodations from GCI to assist with her disabilities including

   her restrictions due to a doctor’s order.

64. Washington’s requested accommodations were reasonable.
                                               .6
        Case: 1:20-cv-01297-DAP Doc #: 1 Filed: 06/14/20 7 of 9. PageID #: 7



  65. Washington’s requested accommodations did not present an undue hardship on GCI in

      providing those reasonable accommodations.

  66. GCI knew that Washington would be able to meet all the expectations of being a

      corrections officer.

  67. GCI failed to provide reasonable accommodations to Washington that would have

      allowed her to perform her job duties as well as ease the effects of her disability.

  68. GCI failed to provide the proper process for acquiring a needed accommodation from the

      State of Ohio.

  69. Pursuant to 42 U.S.C. § 12112(b)(5)(A), it is unlawful “not making reasonable

      accommodations to the known physical or mental limitations of an otherwise qualified

      individual with a disability who is an applicant or employee, unless such covered entity

      can demonstrate that the accommodation would impose an undue hardship on the

      operation of the business of such covered entity:….”

  70. As a direct and proximate result of GCI’s conduct, Washington suffered and will continue

      to suffer damages.



                                    DEMAND FOR RELIEF

   WHEREFORE, Washington demands from Defendant the following:

(a) Issue a permanent injunction:

           (i) Requiring GCI to abolish discrimination, harassment, and retaliation;

           (ii) Requiring allocation of significant funding and trained staff to implement all

   changes within two years;

           (iii)Requiring removal or demotion of all supervisors who have engaged in

   discrimination, harassment, or retaliation, and failed to meet their legal responsibility to

                                                 .7
        Case: 1:20-cv-01297-DAP Doc #: 1 Filed: 06/14/20 8 of 9. PageID #: 8



   promptly investigate complaints and/or take effective action to stop and deter prohibited

   personnel practices against employees;

           (iv) Creating a process for the prompt investigation of discrimination, harassment, or

   retaliation complaints; and

           (v) Requiring mandatory and effective training for all employees and supervisors on

   discrimination, harassment, and retaliation issues, investigations, and appropriate corrective

   actions;

(b) Issue an order requiring GCI to expunge her personnel file of all negative documentation;

(c) An award against each Defendant of compensatory and monetary damages to compensate

   Washington for physical injury, physical sickness, lost wages, emotional distress, and other

   consequential damages, in an amount in excess of $75,000 per claim to be proven at trial;

(d) An award of punitive damages against each Defendant in an amount in excess of $75,000;

(e) An award of reasonable attorney’s fees and non-taxable costs for Washington claims as

   allowable under law;

(f) An award of the taxable costs of this action; and

(g) An award of such other relief as this Court may deem necessary and proper.


                                                        Respectfully submitted,


                                                        /s/ James J. Hux______
                                                        James J. Hux (0092992)
                                                        HUX LAW FIRM, LLC
                                                        3 Severance Circle #18147
                                                        Cleveland Heights, Ohio 44118
                                                        Phone: (937) 315-1106
                                                        Fax: (216) 359-7760
                                                        Email: jhux@huxlawfirm.com

                                                        Attorney for Plaintiff Tyane Washington



                                                 .8
    Case: 1:20-cv-01297-DAP Doc #: 1 Filed: 06/14/20 9 of 9. PageID #: 9




                                   JURY DEMAND

Plaintiff Tyane Washington demands a trial by jury by the maximum number of jurors permitted.


                                                s/James J. Hux
                                                James J. Hux (0092992)




                                           .9
